{¶ 43} I concur in the majority's analysis and disposition of Appellant's second and third assignments of error. I further generally concur in the majority's substantive analysis of Appellant's first assignment of error and it's disposition. However, I do so without relying on the presumption of regularity.
 {¶ 44} I find the majority's application of that portion of App. R. 9, requiring the special notice of inclusion of less than the entire transcript be filed together with the Notice of Appeal, misplaced. The CD-ROM's transmitted to this Court by the clerk consist of the video recordings of the motion to suppress hearing and the jury trial. App. R. 9(A) specifies "A videotape recording of the proceedings constitutes the transcript of proceedings other than hereinafter provided. . . ." While the rule additionally requires counsel to type or print those portions of the videotape necessary to determine the questions presented and certify their accuracy, I do not believe the rule intends, nor do I find, failure to satisfy that later requirement constitutes a failure to transmit the complete transcript. Therefore, I do not find the special notice provision when filing the notice of appeal is required where, as here, the entire proceedings are transmitted in videotape medium. *Page 1